               Case 2:20-cv-01623-JCC Document 23 Filed 03/16/21 Page 1 of 1



1
2
3
4
                             UNITED STATES DISTRICT COURT
5                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
6
7      TWIN CITY FIRE INSURANCE
       COMPANY,
8
                                     Plaintiff(s),   CASE NO.
9                                                    2:20−cv−01623−JCC
                           v.
10                                                   CIVIL TRIAL SCHEDULING ORDER
11     LUNDBERG LLC et al.,

12                                  Defendant(s).
13     Pursuant to the parties' joint status report, the Court issues the following scheduling
     order. Case management dates are established as follows: 5 Day Estimate Jury Trial is set
14   for May 16, 2022 at 9:30 AM in Courtroom 16206 before U.S. District Judge John C.
     Coughenour. The proposed pretrial order is due by May 6, 2022. Trial briefs and
15   proposed voir dire/jury instructions are due by May 12, 2022. Pleading amendments and
     third−party actions are due by August 30, 2021. The 39.1 Mediation shall be completed
16   by January 31, 2022. The discovery cutoff is January 18, 2022, and the dispositive
     motion deadline is February 15, 2022. All discovery − including expert disclosures and
17   all fact and expert depositions − must be completed by the discovery cutoff date.

18     Jury instructions must be numbered sequentially. Counsel should submit two copies of
     proposed jury instructions, one with citations and one without, and should send electronic
19   copies of the instructions to the chambers orders inbox at
     coughenourorders@wawd.uscourts.gov. Counsel are advised that the Court relies
20   primarily upon the Ninth Circuit Manual for Model Jury Instructions to prepare final
     instructions for submission to the jury.
21
       Counsel are advised that this case is one of several cases set for the week described
22   above. Counsel must be prepared to commence trial as scheduled but also be aware that
     the trial may have to be continued. Counsel are directed to contact the Courtroom Deputy
23   Clerk at gabriel_traber@wawd.uscourts.gov two to four weeks in advance of the trial
     date to inquire about the Court's calendar.
24
       Counsel must attend Courtroom Technology Training at least one month in advance of
25   the trial to become familiar with the new A/V equipment now available in the courtroom.
     Training is held at 3:00 PM on the 1st and 3rd Wednesday of each month.
26
     DATED: March 16, 2021
     CIVIL TRIAL SCHEDULING ORDER − Page 1
